DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of December 17, 2021, in response to the Office Action of September 17, 2021, are acknowledged.

Response to Arguments
	The § 112 rejection is withdrawn in view of the amendments to the claims.
	The § 102 rejection is withdrawn in view of the amendments to R1 and R2.
	The examiner identified prior art applicable to claims 19 and 23 as shown below.

Status of the Claims
	Claims 1-23 are pending.  Claims 5-13, 17, 18, are withdrawn.  Claims 1-4, 15, 16, and 19-23 are examined.

Allowable Subject Matter
Claims 1-4, 15, 16, and 20-22 allowed.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS Registry Number 183145-96-2 (entered November 16, 1984).

    PNG
    media_image1.png
    440
    944
    media_image1.png
    Greyscale

The compound shown above is a compound of claim 23, wherein: R1 and R2 are carboxyalkyl and alkyl; R3 and R4 are hydrogen and carboxyalkyl; and R7 is alkyl.
	As such, claims 19 and 23 are anticipated by the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.